DETAILED ACTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manu-facture of said product; or
(2)		A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)	A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Election/Restrictions
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
Elect a single method by defining EACH of the following with specificity:
(1) 	Elect a single agent comprising a nucleic acid scavenger which is administered according to the method with specificity, such as, for example, the single species PCL-b-PDMAEMA block copolymer as opposed to “a block copolymer that includes ε-caprolactone blocks”, which would entail a genus and would thus be nonresponsive; AND, in order to properly identify claims readable on the elected agent, further indicate:
(a)	whether the agent binds the nucleic acid in a manner that is independent of sequences, structure or chemistry of the nucleic acid;
(b)	whether the agent is a water-soluble cationic polymer, a cationic nanoparticle, or a cationic micro-particle;
(c)	whether the agent is in the form of a microparticle or platelet;
(d)	whether the agent reduces the acute inflammatory response when administered to the patient; and
(e)	whether the agent affects lipopolysaccharide-mediated inflammation;

pathogen-derived or released from dead/damaged cells of the patient, or none of the above;
(3)	Elect a single (or single combination of) pattern recognition receptor(s) (PRR) which the agent comprising a nucleic acid scavenger inhibits the activation of, with specificity (e.g., TLR3, TLR7, etc);
(4)	Elect a single patient which is administered the agent (e.g., a patient suffering from rheumatoid arthritis, a patient suffering from psoriasis, a patient suffering from the thrombotic disorder deep vein thrombosis, a healthy patient at risk of developing the thrombotic disorder deep vein thrombosis, etc);
(5)	Elect whether the patient was exposed to a nucleic acid prior to administration of the agent;
(6)	Elect whether the method comprises the active step of further exposing the patient to a nucleic acid prior to administration of the agent and, IF SO, elect said nucleic acid with specificity; and
(7)	Elect any steps in addition to administering the agent and, optionally, a nucleic acid (e.g., NONE, detecting the inhibition of activation of TLR3 by measuring TNF-α production in the patient, detecting the inhibition of activation of TLR3 by measuring IFN-α production in the patient, etc).
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: even though the species require the technical feature of administering an agent comprising a nucleic acid scavenger to inhibit activation of a PRR receptor to treat/prevent a condition, this technical feature is not a special technical feature as it does not  Sullenger et al (US 2012/0183564) which teach methods of administering an agent comprising a nucleic acid scavenger to inhibit activation of a PRR receptor to treat/prevent a condition wherein it would have been obvious to utilize an instantly claimed agent comprising a nucleic acid scavenger in view of Pourianazar et al (J Nanopart Res 16:2342, 2014).  Accordingly, Applicant is required to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claim 1 or 19 is generic, depending on Applicant’s election of species above.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611